Citation Nr: 0308515	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-23 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right elbow fracture, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right femur fracture currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from January 1982 to April 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts.


REMAND

In September 2002 the Board undertook additional development 
of the issues listed on the front page of this remand 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  That regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 2003).  
The development has been completed.  However, in view of the 
Federal Circuit's opinion, the case must be remanded for the 
following:. 

1.  The RO should issue the veteran a 
VCAA notice letter with regard to his 
claims.

2.  The RO should then readjudicate the 
veteran's claim in light of the evidence 
received since its Statement of the Case 
issued in October 2000.

3.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Then, if otherwise in order, the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


